Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2019

                                    No. 04-19-00475-CV

                         IN THE INTEREST OF G.E.T, A CHILD,
                                     Appellant

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00671
                       The Honorable Laura Salinas, Judge Presiding


                                       ORDER
        Kristin Anderson’s notification of late record is hereby GRANTED. The reporter’s record
is due on or before August 2, 2019.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court